Citation Nr: 1817185	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  11-04 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for unspecified personality disorder and major depressive disorder (previously rated as bipolar disorder) prior to June 10, 2016.

2.  Entitlement to an evaluation in excess of 70 percent for unspecified personality disorder and major depressive disorder (previously rated as bipolar disorder) on or after June 10, 2016.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected unspecified personality disorder and major depressive disorder prior to June 10, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to October 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the proceeding is of record.  

In February 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) to obtain outstanding treatment records and to afford the Veteran a VA examination to determine the current severity of his service-connected psychiatric disorder.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required

In its June 2017 rating decision, the AOJ increased the rating for the Veteran's service-connected unspecified personality disorder and major depressive disorder to 70 percent and granted a TDIU, effective June 10, 2016.  However, as that award did not represent a total grant of benefits sought on appeal, both issues remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's unspecified personality disorder and major depressive disorder has been productive of occupational and social impairment with deficiencies in most areas, but total occupational and social impairment has not been shown.

2.  Prior to June 10, 2016, the Veteran was unable to maintain substantially gainful employment by reason of his service-connected unspecified personality disorder and major depressive disorder.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation of 70 percent for unspecified personality disorder and major depressive disorder prior to June 10, 2016, are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).

2.  The criteria for the assignment of an evaluation in excess of 70 percent for unspecified personality disorder and major depressive disorder on or after June 10, 2016, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).

3.  The criteria for entitlement to a TDIU prior to June 10, 2016, are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the case is ready to be decided on its merits.


I.  Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  The Court discussed the concept of the "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's unspecified personality disorder and major depressive disorder is currently rated as 50 percent disabling prior to June 10, 2016, and 70 percent thereafter, pursuant to Diagnostic Code 9434.  38 C.F.R. § 4.130.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  Id.

The next higher rating of 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  
The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that Diagnostic Code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, fifth edition (DSM-V).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

In October 2009, the Veteran was afforded a VA examination in connection for his claim for service connection for an acquired psychiatric disorder.  He endorsed moderate to severe irritability with episodes of moderate depression.  The Veteran stated that he suffered from "unbearable" stress and moderate sleep disturbance.  His main trigger was feeling "disrespected."  At the examination, the Veteran was well-dressed.  There were some signs of paranoid trends in his thought process, but they did not reach delusional proportions.  His affects were mildly under regulated and limited to the negative range.  The VA examiner diagnosed bipolar disorder and personality disorder with narcissistic and paranoid elements.  The Veteran was prone to extreme episodes of irritability, particularly when he felt "disrespected."  The VA examiner indicated that the Veteran had no capacity to distance himself from the experience.  He became flooded by feelings of resentment, anger, and dysphoria.  The Veteran had grandiose and unrealistic fantasies of becoming a famous entertainer that served as a defense against his underlying narcissistic vulnerabilities.  He also experienced episodes of despair and depression.  The VA examiner concluded that it would be more likely than not that the Veteran would have a very difficult time in a full-time structured work environment because of his sensitivity to feelings of criticism and rejection.

Pursuant to the Board's February 2014 remand directives, the Veteran underwent a VA mental health examination in December 2015.  The VA examiner noted inconsistencies in the Veterans reports of symptoms and functioning at VA mental health visits and during his VA examination.  The Veteran indicated that he lived with his girlfriend and that his relationship with his mother had improved.  He had not worked for approximately 12 years.  The VA examiner determined that the Veteran's psychiatric disorder was productive of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, general mood instability, irritability, and anger.  During the examination, the Veterans thoughts were marked by tangential responses with no evidence of hallucinations or delusions during the interview.  His speech was coherent with normal rate and volume.  His mood switched from depressed to angry, and his affect was expansive.  The Veteran was appropriately groomed and casually dressed.  The VA examiner indicated that the Veteran's psychiatric disorder was productive of occupational and social impairment with reduced reliability and productivity.

After the December 2015 VA examination, the AOJ obtained the Veteran's Social Security Administration records.  In April 2007, the Social Security Administration determined that the Veteran had been rendered disabled since 2003 by his affective disorders.  It was at least as likely as not that there was a progression of the Veteran's prior diagnosis of bipolar disorder.  His 2015 psychiatry visits indicated mild to moderate impairment in functioning.  He attended school with some difficulty, but his medication helped him manage his emotions.  The Veteran reported moderate symptoms that caused reduced reliability and productivity, but did not cause permanent and total social and occupational impairment and did not render him unable to gain or sustain work.  The Veteran had a girlfriend and they had a child.  He cared for their child while she worked.  His symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He was appropriately groomed and casually dressed.  His thoughts were marked by tangential responses, but there was no evidence of hallucinations or delusions during the interview.  His speech was coherent with normal rate and volume.  His activity level was unremarkable.  The Veteran's mood switched from depressed to irritable to tearful, and his affect was expansive.  He denied current homicidal or suicidal ideation.  He was oriented to place and date.  He accurately completed the serial 7s task.  His judgment was good.  He recalled 1 of 3 words after a 5 minute delay and was able to spell a 5 letter word forward and backward.

Subsequently, the AOJ received a December 2015 letter from Dr. R.G., the Veteran's VA mental health provider.  He wrote that the Veteran was terminated from a position in a casino because of his attitude and irritability.  He had frequent altercations with coworkers and supervisors.  He had not worked for 12 years.  His attempts to secure employment were unsuccessful because of the Veteran's difficulty in establishing and maintaining effective work relationships.  Dr. R.G. concluded that the Veteran was unable to manage the stress of gainful employment.

On June 10, 2016, the Veteran was afforded a VA mental disorders examination.  The VA examiner diagnosed unspecified personality disorder and major depressive disorder.  The Veteran lived with his mother and cared for his son.  He was separated from his wife because "he is a hard person to deal with."  The Veteran described his relationship with his children as good.  The Veteran's support system included mothers of his children and the VA mental health facility.  He used to play basketball until he was physically injured.  The Veteran enjoyed spending time at the VA and playing with his son.  He last worked in 2003 because he did not function well.  His symptoms were:  anxiety; suspiciousness; chronic sleep impairment; circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including a work or work like setting; inability to establish and maintain effective relationships; and, impaired impulse control, such as unprovoked irritability with periods of violence.  At the examination, the Veteran was alert and oriented to time, place, and person.  His dress and grooming were casual and clean.  He wore pajamas.  His thoughts and speech were circumstantial.  He was able to remember 3 out of 3 words on immediate recall, but was only able to remember 1 out of 3 words on delayed recall.  The Veteran correctly performed 4 out of 5 serial 7s and was able to spell a five letter word forward, but not backward.  He was able to correctly name the current and previous two United States presidents.  He was able to reason when presented with the majority of hypothetical situations and was able to interpret proverbial statements.  The VA examiner concluded that the Veteran's mental diagnoses were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

In April 2017, the AOJ obtained an addendum VA opinion to the June 2016 examination report.  The VA examiner explained that the diagnoses rendered at the June 2016 examination were different from the original diagnosis because the initial diagnosis was made in error.  The Veteran reported a history of bipolar disorder, but the symptoms of bipolar disorder were not outlined and shown to have been met in the original evaluation.  The VA examiner concluded that the Veteran met the diagnostic criteria for personality disorder and major depressive disorder rather than bipolar disorder.  His symptoms were manifested by:  anxiety; suspiciousness; chronic sleep impairment; circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including a work or work like setting; inability to establish and maintain effective relationships; and, impaired impulse control, such as unprovoked irritability with periods of violence.  The VA examiner was not able to completely attribute the symptoms to a specific disorder.  However, in general, depression negatively impacted the Veteran's mood and energy level, which could negatively impact his ability to remain productive and reliable.  Irritability was a symptom of both disorders, which caused impairment in social and occupational settings.  Emotional dysregulation and poor distress tolerance were major deficits that impaired him in multiple areas and were attributable to both disorders.

The weight of the evidence shows that the Veteran's unspecified personality disorder and major depressive disorder has been productive of occupational and social impairment with deficiencies in most areas for the entire appeal period.  Throughout the appeal period, the Veteran's psychiatric disorder has been manifested by an inability to establish effective relationships, impaired impulse control, and depression.  Although the December 2015 VA examiner felt that the Veteran's reports were inconsistent, the October 2009 VA examiner, Dr. R.G., and Social Security Administration records show that the Veteran has been unable to engage in substantially gainful employment due to his service-connected unspecified personality disorder and major depressive disorder.  Moreover, the June 2016 VA examiner concluded that the Veteran's mental diagnoses were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran is entitled to a 70 percent evaluation for his unspecified personality disorder and major depressive disorder for the entire appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9434.

However, the weight of the evidence is against a 100 percent evaluation for his unspecified personality disorder and major depressive disorder.  The Veteran's thought processes have been intact and he has maintained relationships with his mother and children.  He has also reported having a couple of long-term friendships, although denying any friendships at other times.  In addition, he has established romantic relationships, although he reported during the most recent examination that he was separated from his wife.  In sum, although the evidence shows that the Veteran is unable to secure or follow substantially gainful employment and has significant social impairment because of his service-connected psychiatric disorder, it does not show that he has experienced total occupational and social impairment.  Id.

In reaching its decision, the Board has considered the Veteran's lay statements.  However, the Board places more probative weight on the October 2009 VA examination report, June 2016 examination report, and December 2015 letter from Dr. R.G.  These evaluations were based on consideration of the Veteran's statements, examinations, and the doctors' medical expertise.  Therefore, they are highly probative regarding the severity of the Veteran's unspecified personality disorder and major depressive disorder.  

In summary, a 70 percent rating, but no higher, is warranted for the unspecified personality disorder and major depressive disorder for the entire appeal period.


II.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of the service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board has granted the Veteran a 70 percent evaluation for his service-connected unspecified personality disorder and major depressive for the entire appeal period.  Thus, the Veteran meets the criteria for a schedular TDIU rating under 38 C.F.R. § 4.16(a).  

The Veteran last worked as a dealer at a casino in January 2003.  See March 2016 VA Form 21-8940.

The weight of the evidence demonstrates that the Veteran's service-connected unspecified personality disorder and major depressive disorder precluded him from obtaining and maintaining substantially gainful employment prior to June 10, 2016.  Throughout the appeal period, the Veteran's psychiatric disorder has been manifested by an inability to establish effective relationships, impaired impulse control, and depression.  Although the December 2015 VA examiner felt that the Veteran's reports were inconsistent, the October 2009 VA examiner, Dr. R.G., and Social Security Administration records show that the Veteran has been unable to engage in substantially gainful employment due to his service-connected unspecified personality disorder and major depressive disorder.

In sum, the preponderance of the evidence shows that the Veteran is unable to secure and follow substantially gainful employment by reason of his service-connected unspecified personality disorder and major depressive disorder.  See 38 C.F.R. § 4.16(a).  As a consequence, entitlement to a TDIU prior to June 10, 2016, is granted.


ORDER

A 70 percent initial evaluation, but no higher, for unspecified personality disorder and major depressive disorder (previously rated as bipolar disorder) is granted prior to June 10, 2016, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation in excess of 70 percent on or after June 10, 2016, for unspecified personality disorder and major depressive disorder (previously rated as bipolar disorder) is denied.

A TDIU is granted prior to June 10, 2016, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


